Citation Nr: 1753351	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for a right shoulder disability.  Service treatment records contain a clinical cover sheet which reflects that the Veteran injured his right shoulder in a motor vehicle accident in June 1967 and that he was treated at the U.S. Air Force Hospital in Elmendorf, Alaska.  The clinical cover sheet reflects the Veteran was hospitalized for two days; however there are no accompanying records from that hospital reflecting the inpatient hospital treatment.

Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage.  Not only are they kept separately from a Veteran's service treatment records, but they also must be requested separately.  There is no indication that the AOJ has attempted to obtain these records, and on remand they must be requested from the NPRC or any other appropriate record repository.

Following completion of the above, another medical opinion regarding the etiology of the Veteran's right shoulder disability must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's clinical hospitalization records from the U.S. Air Force Hospital in Elmendorf, Alaska dated June 1967 from the NPRC or any other appropriate records repository. The request must specify that it is seeking separately stored hospitalization records.  

As many requests as are necessary must be made to obtain these records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the Veteran's claims file.  The Veteran and his representative must also be provided with notice of the unavailability of these records as outlined in VA regulation.  See 38 C.F.R. § 3.159(e).

2.  Next, obtain an addendum opinion regarding the etiology of the Veteran's right shoulder disability.  If the above-referenced clinical hospital records are unable to be obtained, the medical professional providing the opinion should be informed of such.

Following a thorough review of the evidence of record, and with consideration of the Veteran's statements, a medical professional must determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right shoulder disability began in or is etiologically related to his active duty service, to include as due to a June 1967 motor vehicle accident.

The medical professional designated to provide the opinion must provide a complete rationale.  If he or she is unable to provide an opinion without resorting to speculation, an explanation for why this is so must be provided.

3.  Then, Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

